Citation Nr: 0838089	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  96-40 588	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1994, for an apportionment of the veteran's VA compensation 
benefits on behalf of his minor daughters, M.L.G. and M.E.G.  

2.  Whether termination of an apportionment of the veteran's 
VA compensation benefits on behalf of his minor daughters, 
M.L.G. and M.E.G., was appropriate.  

(The issue whether an apportionment of the veteran's VA 
compensation benefits on behalf of his minor daughters, 
M.L.G. and M.E.G., was appropriate will be addressed in a 
separate decision, concurrently issued by the Board.)  


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972, 
and had some periods of active duty in the National Guard.  
The appellant (claimant) is the veteran's former spouse and 
custodial parent of the veteran's two minor daughters, M.L.G. 
and M.E.G., on whose behalf she obtained an apportionment of 
the veteran's VA compensation benefits.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island: a May 1995 decision that granted apportionment of the 
veteran's VA compensation benefits on behalf of his minor 
daughters, M.L.G. and M.E.G., to the claimant, effective from 
July 1, 1994; and a July 1996 decision that terminated that 
apportionment, effective July 1, 1996.  

In a September 1996 decision, the effective date of the 
apportionment was changed from July 1, 1994, to March 1, 
1994, and in a May 1997 decision, the effective date of the 
termination of apportionment was changed from July 1, 1996, 
to August 1, 1996.  Since those later decisions of the RO did 
not grant all of the benefits sought by the claimant, those 
issues are still properly on appeal.  Cf., AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran thereafter moved and the RO in St. Petersburg, 
Florida, now has responsibility for this veteran's claim.  

A related appeal by the veteran is addressed in a separate 
decision that is being issued concurrently with this 
decision.  In that related decision, the Board determined 
that the apportionment of the veteran's VA compensation 
benefits on behalf of his two daughters was appropriate.  

In January 1997, the claimant testified at a personal hearing 
before a Hearing Officer at the RO in Providence, Rhode 
Island, a transcript of which has been associated with the 
claims folder.  In July 1998, the claimant testified at a 
personal hearing before a Veterans Law Judge who is no longer 
at the Board.  The veteran had not been given notice of that 
hearing and of his right to attend it if he wished.  In 
December 2007, the Board remanded the appeal for the claimant 
to have the opportunity to present testimony on both 
appellate issues before a current Veterans Law Judge and the 
Board instructed the RO/AMC to notify the veteran of that 
hearing.  Notice of the hearing was sent to the claimant, but 
not to the veteran.  In March 2008, the claimant withdrew her 
request for a hearing before a Veterans Law Judge.  Although 
the veteran never had the opportunity to present evidence on 
the two issues in this appeal, since both are being denied by 
the Board, the veteran has not been prejudiced by the failure 
to provide him notice and opportunity to be heard on these 
issues.  



FINDINGS OF FACT

1.  In June 1994, the veteran was granted service connection 
and a 40 percent rating was assigned, effective from 
August 17, 1993; he received additional compensation for his 
two minor daughters, M.L.G. and M.E.G., who resided with the 
veteran's former spouse (the claimant).  

2.  The claimant filed a claim for general apportionment of 
the veteran's compensation benefits on behalf of M.L.G. and 
M.E.G. in February 1994 and sought a special apportionment in 
February 1995.   

3.  From August 1993 to August 1996, the expenses exceeded 
income in the claimant's household.  

4.  From August 1993 to March 1994, the veteran was not 
reasonably discharging his responsibility for the support of 
his minor daughters.  

5.  An apportionment in the amount of $210, which represented 
approximately half of the veteran's VA disability 
compensation, would not cause undue hardship for the veteran 
between August 1993 and March 1994.  

6.  From March 1996 to August 1996, the veteran was 
reasonably discharging his responsibility for the support of 
his minor daughters by making regular child support payments 
of $75 per week. 

7.  From March 1996 to October 1996, the veteran had child 
support withheld from his weekly unemployment benefits in the 
approximate amount of $75 per week.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 
1994, for an apportionment of the veteran's VA compensation 
benefits on behalf of his daughters, M.L.G. and M.E.G., have 
been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.31, 
3.160, 3.400 (2008).  

2.  The termination of an apportionment of the veteran's VA 
compensation benefits on behalf of his daughters, M.L.G. and 
M.E.G., was appropriate.  38 U.S.C.A. §§ 5107, 5307 (West 
2002);  38 C.F.R. §§ 3.102, 3.450, 3.451, 3.500, 19.100 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the appellant is 
seeking an earlier effective date for an apportionment of the 
veteran's VA compensation benefits under 38 U.S.C.A., chapter 
53, and is seeking a continuation of those apportioned 
benefits under 38 U.S.C.A., chapter 51, she is not a 
"claimant" within the meaning of the VCAA statute.  See 
Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA 
notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to 
benefits); accord Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA does not apply to application for restoration of 
competency because it is not a chapter 51 claim for 
benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA does not apply to an application for a waiver of 
overpayment because it is not a chapter 51 claim for 
benefits); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (VCAA does not apply to a CUE proceeding because 
the litigant is collaterally attacking a final decision, not 
pursuing a claim for benefits under chapter 51).  Thus, the 
VCAA provisions are not applicable to this appeal.  

Nevertheless, the appellant was given guidance from VA as to 
the evidence that was needed with respect to her appeal of 
the termination issue.  In the March 1996 letter notifying 
her that the VA was proposing a termination of the 
apportionment, she was notified what evidence the veteran had 
submitted-namely, that he was paying $75 per week for child 
support-and told that evidence was needed of her current 
income and expenses and that she could request a hearing on 
the issue.  She thereafter submitted evidence and requested a 
hearing.  

As for the earlier effective date issue, VA did not explain 
to the appellant what evidence was necessary to substantiate 
that claim.  But as that claim is being granted in full, any 
failure with respect to notice or assistance necessarily has 
not prejudiced the appellant.  

VA  assisted the appellant in substantiating her claim.  The 
appellant was provided with the opportunity to present sworn 
testimony at a January 1997 local hearing at the RO and at a 
July 1998 personal hearing before a Veterans Law Judge.  
Another hearing before a Veterans Law Judge was scheduled 
when the appellant withdrew her request for that hearing.  
She has not asked for assistance with respect to any other 
aspect of her appeals.  



II.  Effective date earlier than March 1, 1994 

If a veteran's child is not in his or her custody, all or a 
part of that veteran's benefits may be apportioned as 
prescribed by regulation.  38 U.S.C.A. § 5307.  The effective 
date on original claims for apportionment shall be in 
accordance with the facts found.  38 C.F.R. § 3.400(e) (with 
respect to apportionment claims other than original claims, 
the effective date is from the first day of the month 
following the month in which the claim is received).  

In a May 1995 decision, the RO granted the claimant's request 
for an apportionment on behalf of the veteran's minor 
daughters.  In a September 1996 decision, the RO made that 
apportionment award effective from March 1, 1994, which was 
the first day of the month following the month in which the 
claim was received. 

The claimant argues that since the veteran's service 
connection claim was retroactively effective as of August 17, 
1993, and he was receiving an additional amount with respect 
to his daughters, the apportionment on their behalf should be 
effective as of that date as well.  July 1998 Transcript at 
pp. 11-12.  The Board agrees.  

There is no dispute that the claimant filed her claim for 
apportionment during February 1994.  In addition, that claim 
was an original claim for apportionment. See 38 C.F.R. 
§ 3.160 (an original claim is an initial formal application 
on a form prescribed by VA).  Thus, the effective date for 
the grant of apportionment should be based on the facts 
found.  38 C.F.R. § 3.400(e).  

Four factors were relevant in granting the apportionment on 
behalf of the veteran's minor daughters:  (1) the minor 
daughter's financial need because expenses exceeded income in 
their household; (2) the veteran's failure to discharge his 
responsibility in supporting them; (3) the veteran's receive 
of additional funds on account of their dependency; and 
(4) the fact that the veteran would not experience undue 
hardship if the apportionment were allowed.  Since this 
record contains no evidence that any of those equitable 
factors did not exist as of August 1993, which was the 
effective date of the veteran's retroactive award for 
disability compensation, the Board finds that those facts 
were all true as of August 1993.  The Board therefore 
determines that on the basis of the facts found above, the 
effective date of the apportionment should be an earlier 
date, that is, August 17, 1993.  

The claimant is hereby notified, however, that while the 
August 1993 date is the date entitlement for the 
apportionment arises, VA regulations prohibit the payment of 
apportionments before the first day of the month following 
the effective date.  38 C.F.R. § 3.31 (notwithstanding the 
effective date established in VA regulations, payment of 
monetary benefits based on original claims may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective).  
So, as a practical matter, the apportionment on behalf of the 
veteran's minor daughters will be payable as of September 1, 
1993.  

III.  Termination of the apportionment  

If a veteran's child is not in his or her custody, all or a 
part of that veteran's benefits may be apportioned as 
prescribed by regulation.  38 U.S.C.A. § 5307.  VA 
regulations provide for two types of apportionments.  

Under a "general" apportionment, all or any part of the 
compensation payable on account of a veteran may be 
apportioned if the veteran is not residing with his child and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain a 
general apportionment.  Hall v. Brown, 5 Vet. App. 294 
(1993). 

Under a "special" apportionment, regardless of any other 
provision about apportionments, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to other persons in interest.  38 C.F.R. § 3.451.  As 
relevant here, for the determination for a special 
apportionment, consideration must be given to such factors as 
the amount of the VA benefits payable; the resources, income, 
and special needs of those dependents in whose behalf the 
apportionment is claimed; and the resources, income, and 
special needs of the veteran and his other dependents.  
38 C.F.R. § 3.451.  The amount of a special apportionment 
should generally be consistent with the total number of 
dependents allowed.  38 C.F.R. § 3.451.  

And an apportionment shall be terminated as of the date of 
the last payment when the reason for the apportionment no 
longer exists.  38 C.F.R. § 3.500(d).  When a party seeks 
termination of an apportionment, and the RO proposes a 
termination of the apportionment, the other interested 
parties must receive notice and an opportunity to be heard on 
the proposed termination.  38 C.F.R. § 19.100.  

A special apportionment of the veteran's VA compensation 
benefits on behalf of his daughters was allowed effective 
March 1, 1994.  The apportionment was granted because the 
veteran's daughters, who did not reside with him, were 
experiencing hardship, he was not reasonably discharging his 
responsibility for their support (because he owed 
considerable back child support), and there was no evidence 
of any undue hardship on behalf of any interested party, 
including the veteran.    

In April 1996, the veteran notified the RO that he objected 
to the apportionment because he was making regular payments 
toward the support of his daughters.  The RO terminated the 
apportionment, and after a challenge, made the termination 
effective as of August 1, 1996.  The claimant appealed.  

As of April 1996, when the veteran filed his objection to the 
continuation of the apportionment, his daughters were still 
not residing with him.  But the veteran submitted evidence 
that beginning March 1996, he was regularly paying $75 per 
week in child support through withholding from his state 
unemployment benefits.  In addition, the records show that 
the regular payment of child support continued to 
October 1996.  The Board finds that for the period from 
April 1996, when the veteran objected to the apportionment, 
until August 1, 1996, the veteran was reasonably discharging 
his responsibility for the support of his daughters.  Thus, 
the reason for a general apportionment no longer existed. 

As for a special apportionment, that requires an examination 
of the relative positions of the veteran and of his minor 
daughters.  38 C.F.R. § 3.451 (listing the factors to be 
considered in determining a special apportionment).  The 
record shows that the claimant's expenses still exceeded 
income in her household, so his daughters were still 
experiencing hardship. Other factors to be considered are the 
amount of the veteran's benefit and his income.  Here, the 
$210 monthly apportionment on behalf of both daughters 
constituted approximately half of the veteran's monthly VA 
compensation benefit at the time.  See June 1994 Notice 
Letter (RO explained that the veteran would receive $401 per 
month from September 1993 to November 1993, then $411 per 
month from December 1993 forward).   Since he had begun 
paying an additional $300 per month in child support through 
his unemployment benefits, the equities between the 
interested parties shifted considerably.  After all, because 
of the withholding from his unemployment benefits, even with 
a termination of the apportionment, the veteran was paying 
more to his daughters' support than if only the apportionment 
had continued.  

The claimant acknowledges that the veteran was making child 
support payments beginning in March 1996 through 
October 1996.  January 1997 Transcript at p. 7.  But she 
argues that he owed so much back child support at the time 
that the apportionment should have continued so the funds 
that his daughters should have previously received through 
child support payments would finally be received through the 
apportionment of his VA benefits.  July 1996 Statement in 
Support of Claim by Claimant (the statement was dated May 20, 
1996, but received by VA July 1996).  

But the apportionment provisions are neither the equivalent 
of child support, nor are they a means of "garnishing" the 
veteran's benefits to force the payment of court-ordered 
child support.  See 38 C.F.R. § 3.451 (regulation governing 
special apportionments does not even specifically list a 
child support obligation as a factor to be considered in 
determining entitlement to a special apportionment).  Rather, 
they are an assistance mechanism to ensure that a veteran's 
dependents are assisted when the criteria for an 
apportionment are met.  Since the veteran was providing 
support for his daughters through the withheld unemployment 
benefits, the need for a special apportionment no longer 
existed and termination was proper.  

The claimant also argues that given the veteran's long 
history of non-payment of child support, the fact that he was 
making regular payments beginning in March 1996 should not 
warrant termination because she predicted that the payments 
would not last.  And, indeed, the record bears that argument 
out because the regular child support payments ended in 
October 1996 and the veteran did not make regular child 
support payments again until January 1999.  Of course, if 
hindsight is the proper view of the facts, than the fact that 
the claimant has now received all of the back child support 
on behalf of the veteran's minor daughters would also 
mitigate against her having had an apportionment.  

But in determining entitlement to, or termination of, a 
special apportionment, the facts at the time of the 
determination are what are most relevant.  The relative 
positions of the parties of interest at the time one of them 
wants to change the entitlement to payments that must be 
weighed.  And there is no dispute that at the time the 
veteran was seeking termination of the apportionment, he was 
reasonably discharging his responsibility for the support of 
his daughters by paying an amount of child support that was 
greater than the apportionment amount itself.  In these 
circumstances, termination was proper.  

Finally, the claimant argues that no matter how much child 
support the veteran was paying, she was not receiving all of 
those funds because when the state withheld the child support 
from the veteran's unemployment check, the state applied a 
portion of each child support payment toward a debt that the 
claimant owed to the state.  She essentially argued that 
since the state did not take any of the apportionment 
payments, the apportionment should have continued because all 
of those funds reached the claimant.  But the records of the 
withholding from the veteran's unemployment benefits show 
that even with the state's offset of her debt, the claimant 
was nevertheless receiving regular payments for the benefit 
of the veteran's daughters in an amount that approximated the 
apportionment payments.  See SBC Child Support Processing 
Statement for 1996 (payments ranged from $150 to $250 from 
April to October 1996).  Since the veteran's daughters were 
being supported, the need for the apportionment no longer 
existed and termination was proper.  38 C.F.R. § 3.500(d).  

The benefit of the doubt doctrine does not change the outcome 
of this appeal because the facts, as admitted by the 
claimant, show that termination was appropriate, so there is 
no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor).   


ORDER

An earlier effective date, to August 17, 1993, for an 
apportionment of the veteran's VA compensation benefits on 
behalf of his minor daughters, M.L.G. and M.E.G., is granted.

The termination of an apportionment of the veteran's VA 
compensation benefits on behalf of his daughters, M.L.G. and 
M.E.G., was appropriate.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


